DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the Printer Rush filed on 04/05/2022.

Examiner’s Amendment 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner would like to thank BRADLEY D. LYTLE for the courtesies extended during the telephone interview conducted on 05/02/2022.  Authorization for this examiner’s amendment was given in the telephone interview. This examiner’s amendment amends claim 23 to correct the dependency of previously canceled claim 19 to be of corrected to claim 18. (See attached document). 
 
Reasons for Allowance

Claims 1, 18 and 31 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 1, 18 and 31 are allowed in view of Applicant's amendment, submitted to the Office on 02/18/2022, the present amendments along with applicant’s arguments/remarks made in the amendment overcome the art on record and the updated search. The closest prior art Zhang et al. (U.S. Pub. 20160327956) disclose vehicle altitude restrictions and control. Method and techniques for detecting and responding to flight-restricted altitudes and control flight of an aerial vehicle such as Unmanned Aerial Vehicle (UAV) by calculating a vertical distance between the UAV and the seal level (MSL) or local ground level and implementing a flight response. Zhang in combination with Chang et al. (U.S. Pub. 20160119453) which disclose methods and apparatus for connection establishment using common random access preamble, fails to suggest the claimed limitations in claims 1, 18 and 31 of the present application, which introduce a novel and non-obvious apparatus and method in wireless communication system, and computer readable storage medium for determining cell-specific height thresholds from cell related information, base station related information and user equipment related information to be able to use the current network with the current constraints. Therefore, the claims mentioned above in conjunction with all other limitations of the dependent and independent claims 1, 3-5, 9, 13, 15-18, 23 and 26-32 are hereby allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471